Appellant insists that even if we cannot consider his bills of exception because filed too late, that there were exceptions taken to the charge of the court which are in condition for consideration. The first exception so taken went to the court's charge in the matter of submitting the general fraudulent intent of the appellant, and if the court is correct in its conclusion that the indictment is sufficient, the charge is not open to the objection made. Several of the exceptions taken to the charge would depend for their soundness upon some showing of facts which might be made to appear in a bill of exceptions complaining of the charge, but are not shown by the mere exceptions to the court's charge. We have examined the exceptions taken and are of opinion that none of them are of such character as to make the matters complained of sufficient to cause this court to reverse the case because of any error of the trial court complained of.
The question again raised here as to the sufficiency of the indictment is the same as that raised in the companion case of Decherd v. State this day decided.
The motion for rehearing will be overruled.
Overruled.